     Case 3:20-cv-00097-DPM-PSH Document 5 Filed 05/29/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LAV ARIOUS JONES                                                          PLAINTIFF

v.                     No: 3:20-cv-97-DPM-PSH

HANNAH HURST, Officer;
JASMINE SANCHEZ, Sergeant;
and DUSTIN SIMONS, Officer                                        DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Jones hasn't filed an amended complaint; and the time to do
so has passed.     Doc 4.   His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                        D.P. Marshall Jr.
                                        United States District Judge
                                             J... 't ~       y J. 0;}-0
                                                         I
